Citation Nr: 1622127	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas 


THE ISSUE

Entitlement to service connection for a lumbar spine strain with left sciatica (a low back disorder). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In October 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In August 2013, the Board reopened the claim of service connection and remanded the reopened claim to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Since the August 2013 Remand, the Veteran's claims file has been converted from a physical file to an electronic file. Review of the electronic claims file reflects that during the conversion process, a June 2008 statement from the Veteran's private physician, Dr. J.B., was unassociated with the claims file. As this statement was previously of record, it must be obtained and re-associated with the claims file prior to adjudication of the Veteran's claim. 

In addition, following examination in February 2010, the VA examiner provided "no definite diagnosis" for the Veteran's complaints of low back pain and radiating symptoms. The VA examiner also noted that the Veteran's private physician also provided "no specific diagnosis ... that would connect his current problems to his documented service complaints." Since the VA examination, the Veteran underwent a computerized tomography (CT) scan of the abdomen and pelvis that documented "degenerative changes of the lumbar spine." As evidence of degenerative changes in the lumbar spine was not noted during the previous VA examination, a new VA examination is needed in consideration of this new evidence of record. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should take all appropriate steps to obtain and re-associate with the electronic claims file the June 2008 statement from Dr. J.B. These steps may include, but are not limited to: (1) contacting the Veteran and requesting that if he has a copy of the June 2008 statement that he submit a copy to be associated with the claims file; (2) contacting the Veteran and requesting the appropriate release to allow VA to obtain all medical records and statements from Dr. J.B., or (3) contacting the entity responsible for maintaining the physical claims files and requesting that the Veteran's claims file be re-scanned. Documentation of the efforts to obtain the missing June 2008 statement must be associated with the claims file. 

2. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

3. Obtain any outstanding VA medical records and associate them with the claims file.

4. After the passage of a reasonable period of time or upon the Veteran's response, schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of any low back disability. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should provide the following opinions:

a. Do the Veteran's recurrent complaints of low back pain with radiating symptoms constitute a disability?

If no, the examiner should reconcile such opinion with the October 2012 VA CT scan documenting minimal degenerative changes in the lumbar spine. 

b. If yes, the VA examiner should provide the appropriate diagnosis(es) and provide an opinion as to:

Whether the Veteran's low back disability began during service or is otherwise etiologically related to service?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*An April 1988 service treatment record that reflects that the Veteran reported low back pain stemming from a three-foot fall from a helicopter the year prior. The Veteran reported an exacerbation of his low back and left leg pain after performing heavy lifting exercises. The service clinician diagnosed a lumbosacral strain.

*A June 1988 Report of Medical History form that reflects the Veteran endorsed symptoms of recurrent back pain. The accompanying June 1988 service separation examination report documents a normal spinal examination.

*A February 1992 National Guard treatment record that reflects the Veteran reported low back pain with periodic radiation down into his left leg. The Veteran reported the initial injury was the three-foot fall from a helicopter during active service.

*The December 1992 VA examination report that reflects the Veteran reported recurrent and progressive low back pain since falling three feet from a helicopter during service. A contemporaneous X-ray report documented well-maintained joint spaces with no indication of arthritis. The VA examiner diagnosed a "history of lumbosacral injury with persistent lumbosacral pain but without history of or clinical evidence to suggest any lower extremity neuropathy."

*Private treatment records dated between November 2007 and January 2008 that reflect complaints of low back and radicular pain. 

*The February 2010 VA examination report that reflects the Veteran reported constant low back pain with occasional radiating pain into both lower extremities stemming from a fall from a helicopter in service. Contemporaneous X-ray reports documented no bony abnormalities with no indication of arthritis. The VA examiner indicated that there was no definite diagnosis for the Veteran's low back pain, and further indicated that the limited motion demonstrated by the Veteran was "probably over stated" as testing for non-organic physical signs was positive. The VA examiner opined that the Veteran's current complaints of low back pain are less likely than not related to his in-service injuries and subsequent treatment, indicating that the in-service injuries were not significant as the Veteran was able to return to full duty within one to two weeks. 

*VA treatment records dated between May 2009 and September 2011 that reflect complaints of chronic low back pain with muscle spasm. A February 2011 VA treatment record specifically identifies a history of low back pain for 20 years; the clinician also noted one positive Waddell sign. 

*An October 2012 VA abdominal/pelvis CT scan documenting minimal degenerative changes in the lumbar spine. 

*The Veteran's testimony at the October 2012 Board Hearing in which he reported constant pain since the initial in-service fall from a helicopter. The Veteran reported that he was on profile due to his back symptoms during his service in the National Guard. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. Then, review the VA examiner's report to ensure that it adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

6. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




